Case: 20-2044   Document: 56     Page: 1   Filed: 08/26/2021




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

       UNIVERSAL SECURE REGISTRY LLC,
               Plaintiff-Appellant

                            v.

      APPLE INC., VISA INC., VISA U.S.A. INC.,
               Defendants-Appellees
              ______________________

                       2020-2044
                 ______________________

     Appeal from the United States District Court for the
 District of Delaware in No. 1:17-cv-00585-CFC-SRF, Judge
 Colm F. Connolly.
                  ______________________

                Decided: August 26, 2021
                 ______________________

     KATHLEEN M. SULLIVAN, Quinn Emanuel Urquhart &
 Sullivan, LLP, New York, NY, argued for plaintiff-appel-
 lant. Also represented by BRIAN MACK, KEVIN ALEXANDER
 SMITH, San Francisco, CA; TIGRAN GULEDJIAN,
 CHRISTOPHER MATHEWS, Los Angeles, CA.

    MARK D. SELWYN, Wilmer Cutler Pickering Hale and
 Dorr LLP, Palo Alto, CA, argued for defendant-appellee
 Apple Inc. Also represented by LIV LEILA HERRIOT,
 THOMAS GREGORY SPRANKLING; MONICA GREWAL, Boston,
 MA.
Case: 20-2044      Document: 56    Page: 2   Filed: 08/26/2021




 2                UNIVERSAL SECURE REGISTRY LLC   v. APPLE INC.



    STEFFEN NATHANAEL JOHNSON, Wilson, Sonsini,
 Goodrich & Rosati, PC, Washington, DC, argued for de-
 fendants-appellees Visa Inc., Visa U.S.A. Inc. Also repre-
 sented by MATTHEW A. ARGENTI, JAMES C. YOON, Palo Alto,
 CA.
                 ______________________

     Before TARANTO, WALLACH, * and STOLL, Circuit Judges.
 STOLL, Circuit Judge.
     Universal Secure Registry LLC (USR) appeals the
 United States District Court for the District of Delaware’s
 dismissal of certain patent infringement allegations
 against Apple Inc., Visa Inc., and Visa U.S.A. Inc. (collec-
 tively, “Apple”) under Rule 12(b)(6) of the Federal Rules of
 Civil Procedure. The district court held all claims of four
 asserted patents owned by USR ineligible under 35 U.S.C.
 § 101. Because we conclude that all claims of the asserted
 patents are directed to an abstract idea and that the claims
 contain no additional elements that transform them into a
 patent-eligible application of the abstract idea, we affirm.
                         BACKGROUND
                               I
     USR sued Apple for allegedly infringing all claims of
 U.S. Patent Nos. 8,856,539; 8,577,813; 9,100,826; and
 9,530,137 (collectively, the “asserted patents”).      The
 ’137 patent is a continuation of the ’826 patent. Although
 the patents are otherwise unrelated, they are directed to
 similar technology—securing electronic payment transac-
 tions. As USR explained in its opening brief, its patents
 “address the need for technology that allows consumers to
 conveniently make payment-card [e.g., credit card]



       *   Circuit Judge Evan J. Wallach assumed senior sta-
       tus on May 31, 2021.
Case: 20-2044    Document: 56       Page: 3        Filed: 08/26/2021




 UNIVERSAL SECURE REGISTRY LLC     v. APPLE INC.                 3



 transactions without a magnetic-stripe reader and with a
 high degree of security.” Appellant’s Br. 7. “For example,
 it allows a person to purchase goods without providing
 credit card information to the merchant, thereby prevent-
 ing the credit card information from being stolen or used
 fraudulently.” Id. at 9.
                              II
     Apple moved to dismiss the complaint under Federal
 Rule of Civil Procedure 12(b)(6), arguing that the asserted
 patents claimed patent-ineligible subject matter under
 35 U.S.C. § 101. The magistrate judge determined that all
 the representative claims are directed to a non-abstract
 idea. Universal Secure Registry, LLC v. Apple Inc., No. 17-
 cv-00585, 2018 WL 4502062, at *8–11 (D. Del. Sept. 19,
 2018). The magistrate judge explained that the ’539 patent
 claims are “not directed to an abstract idea because ‘the
 plain focus of the claims is on an improvement to computer
 functionality itself, not on economic or other tasks for
 which a computer is used in its ordinary capacity.’” Id.
 at *8 (quoting Visual Memory LLC v. NVIDIA Corp.,
 867 F.3d 1253, 1258 (Fed. Cir. 2017)). Of particular im-
 portance to the magistrate judge was the conclusion that
 the claimed invention provided a more secure authentica-
 tion system. See id. at *9.
     The district court disagreed, concluding that the repre-
 sentative claims fail at both steps one and two of Alice
 Corp. v. CLS Bank International, 573 U.S. 208 (2014). Uni-
 versal Secure Registry LLC (USR) v. Apple Inc.,
 469 F. Supp. 3d 231, 236–37 (D. Del. 2020). The district
 court explained that the claimed invention was directed to
 the abstract idea of “the secure verification of a person’s
 identity” and that the patents do not disclose an inventive
 concept—including an improvement in computer function-
 ality—that transforms the abstract idea into a patent-eli-
 gible application. Id. Accordingly, the district court
Case: 20-2044    Document: 56      Page: 4    Filed: 08/26/2021




 4               UNIVERSAL SECURE REGISTRY LLC   v. APPLE INC.



 granted Apple’s motion to dismiss for failure to state a
 claim under Rule 12(b)(6). Id. at 240.
     USR appeals. We have jurisdiction under 28 U.S.C.
 § 1295(a)(1).
                         DISCUSSION
     We apply regional circuit law when reviewing a district
 court’s dismissal for failure to state a claim under
 Rule 12(b)(6).     XY, LLC v. Trans Ova Genetics, LC,
 968 F.3d 1323, 1329 (Fed. Cir. 2020). The Third Circuit re-
 views such dismissals de novo, accepting as true all factual
 allegations in the complaint and viewing those facts in the
 light most favorable to the non-moving party. Klotz v. Ce-
 lentano Stadtmauer & Walentowicz LLP, 991 F.3d 458, 462
 (3d Cir. 2021) (citing Foglia v. Renal Ventures Mgmt., LLC,
 754 F.3d 153, 154 n.1 (3d Cir. 2014)).
     Patent eligibility under § 101 is a question of law based
 on underlying facts, so we review a district court’s ultimate
 conclusion on patent eligibility de novo. Interval Licensing
 LLC v. AOL, Inc., 896 F.3d 1335, 1342 (Fed. Cir. 2018). We
 have held that patent eligibility can be determined at the
 Rule 12(b)(6) stage “when there are no factual allegations
 that, taken as true, prevent resolving the eligibility ques-
 tion as a matter of law.” Aatrix Software, Inc. v. Green
 Shades Software, Inc., 882 F.3d 1121, 1125 (Fed. Cir.
 2018).
                               I
     Section 101 defines patent-eligible subject matter as
 “any new and useful process, machine, manufacture, or
 composition of matter, or any new and useful improvement
 thereof.” 35 U.S.C. § 101. Long-standing judicial excep-
 tions, however, provide that laws of nature, natural phe-
 nomena, and abstract ideas are not eligible for patenting.
 ChargePoint, Inc. v. SemaConnect, Inc., 920 F.3d 759, 765
 (Fed. Cir. 2019) (citing Alice, 573 U.S. at 216).
Case: 20-2044    Document: 56      Page: 5       Filed: 08/26/2021




 UNIVERSAL SECURE REGISTRY LLC   v. APPLE INC.                 5



     The Supreme Court has articulated a two-step test for
 examining patent eligibility when a patent claim is alleged
 to involve one of these three types of subject matter. See
 Alice, 573 U.S. at 217–18. The first step of the Alice test
 requires a court to determine whether the claims at issue
 are directed to a patent-ineligible concept, such as an ab-
 stract idea. Id. at 218. “[T]he claims are considered in
 their entirety to ascertain whether their character as a
 whole is directed to excluded subject matter.” McRO, Inc.
 v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1312
 (Fed. Cir. 2016) (quoting Internet Pats. Corp. v. Active Net-
 work, Inc., 790 F.3d 1343, 1346 (Fed. Cir. 2015)). If the
 claims are directed to a patent-ineligible concept, the sec-
 ond step of the Alice test requires a court to “examine the
 elements of the claim to determine whether it contains an
 ‘inventive concept’ sufficient to ‘transform’ the claimed ab-
 stract idea into a patent-eligible application.” Alice,
 573 U.S. at 221 (quoting Mayo Collaborative Servs. v. Pro-
 metheus Labs., Inc., 566 U.S. 66, 72, 78–79 (2012)). This
 inventive concept must do more than simply recite “well-
 understood, routine, conventional activity.”           Mayo,
 566 U.S. at 79–80.
     In cases involving authentication technology, patent el-
 igibility often turns on whether the claims provide suffi-
 cient specificity to constitute an improvement to computer
 functionality itself. For example, in Secured Mail Solu-
 tions LLC v. Universal Wilde, Inc., we held that claims di-
 rected to using a marking (e.g., a conventional barcode)
 affixed to the outside of a mail object to communicate infor-
 mation about the mail object, including claims reciting a
 method for verifying the authenticity of the mail object,
 were abstract. 873 F.3d 905, 907, 910–11 (Fed. Cir. 2017).
 We explained that the claims were not directed to specific
 details of the barcode or of the equipment for generating
 and processing the barcode. See id. at 910. Nor was there
 a description of how the barcode was generated, or how
 that barcode was different from long-standing
Case: 20-2044    Document: 56      Page: 6    Filed: 08/26/2021




 6               UNIVERSAL SECURE REGISTRY LLC   v. APPLE INC.



 identification practices. See id. At step two, we determined
 that there was no inventive concept that transformed the
 claimed abstract idea into a patent-eligible application of
 the abstract idea. See id. at 912. We explained that the
 claims recited well-known and conventional ways to verify
 an object using a barcode and to allow generic communica-
 tion between a sender and recipient using generic com-
 puter technology, and that the patents themselves
 suggested that all the hardware used was conventional.
 See id.
      In Electronic Communication Technologies, LLC
 v. ShoppersChoice.com, LLC, we drew a similar conclusion
 about claims focused on monitoring the location of a “mo-
 bile thing” and using authentication software to increase
 security. 958 F.3d 1178, 1181 (Fed. Cir. 2020). As to the
 authentication limitations—“namely, enabling a first party
 to input authentication information, storing the authenti-
 cation information, and providing the authentication infor-
 mation along with the advance notice of arrival to help
 ensure the customer that the notice was initiated by an au-
 thorized source”—we determined that these limitations
 were themselves abstract and thus were not an inventive
 concept. Id. We pointed to the specification, which stated
 that the claimed “authentication information” could be es-
 sentially any information recognizable to the party being
 contacted. Id. We also noted that businesses have long
 been recording customer information that would qualify as
 authentication information as broadly defined in the spec-
 ification. See id. at 1182.
     Similarly, in Solutran, Inc. v. Elavon, Inc., we held in-
 eligible claims that recited a method for electronically pro-
 cessing checks, which included electronically verifying the
 accuracy of a transaction to avoid check fraud, because the
 claims were directed to a long-standing commercial prac-
 tice of crediting a merchant’s account as soon as possible.
 931 F.3d 1161, 1163, 1167 (Fed. Cir. 2019). We recognized
 that the claims only recited conventional steps that were
Case: 20-2044    Document: 56       Page: 7        Filed: 08/26/2021




 UNIVERSAL SECURE REGISTRY LLC     v. APPLE INC.                 7



 not directed to an improvement to the way computers op-
 erate, noting that the patent specification explained that
 “verifying the accuracy of the transaction infor-
 mation . . . was already common.” Id. at 1167. At step two,
 we rejected the argument that reordering these conven-
 tional steps constituted an inventive concept, and held that
 using a general-purpose computer and scanner to perform
 the conventional activities of transaction verification does
 not amount to an inventive concept. Id. at 1168–69.
      Finally, in Prism Technologies LLC v. T-Mobile USA,
 Inc., the claims broadly recited “receiving” identity data of
 a client computer, “authenticating” the identity of the data,
 “authorizing” the client computer, and “permitting access”
 to the client computer. 696 F. App’x 1014, 1016 (Fed. Cir.
 2017). We held that the claims at issue were directed to
 the abstract idea of “providing restricted access to re-
 sources” because the claims did not cover a “concrete, spe-
 cific solution.” Id. at 1017. Rather, the claims merely
 recited generic steps typical of any conventional process for
 restricting access, including processes that predated com-
 puters. Id. At step two, we determined that the asserted
 claims recited conventional generic computer components
 employed in a customary manner such that they were in-
 sufficient to transform the abstract idea into a patent-eli-
 gible invention. Id.
                              II
     With this precedent in mind, we turn to the patent
 claims at issue in this case. We address each patent in
 turn.
                              A
     We first consider the claims of the ’539 patent. The
 ’539 patent is titled “Universal Secure Registry” and ex-
 plains that most people carry multiple forms of identifica-
 tion to verify their identities and make purchases,
 ’539 patent col. 1 ll. 53–67, but that they may not always
Case: 20-2044     Document: 56      Page: 8     Filed: 08/26/2021




 8               UNIVERSAL SECURE REGISTRY LLC     v. APPLE INC.



 want to disclose their personal information during finan-
 cial transactions, id. at col. 2 ll. 1–27. Thus, the ’539 patent
 proposes “an identification system that will enable a per-
 son to be identified or verified . . . and/or authenticated
 without necessitating the provision of any personal infor-
 mation.” Id. at col. 2 l. 64–col. 3 l. 1. The patent purports
 to accomplish this goal through use of a Universal Secure
 Registry or “USR system or database . . . [that] may take
 the place of multiple conventional forms of identification.”
 Id. at col. 3 ll. 22–24. Access to the USR system may be
 gained through a user’s electronic ID device, which may be
 a smart card, cell phone, pager, wristwatch, computer, per-
 sonal digital assistant, key fob, or other commonly availa-
 ble electronic devices. Id. at col. 3 l. 64–col. 4 l. 4.
      One embodiment of the invention facilitates purchas-
 ing goods or services without revealing personal financial
 information to a merchant. See id. at col. 11 l. 46–col. 12
 l. 18. When a user initiates a purchase, the user enters a
 secret code in the user’s electronic ID device to cause the
 ID device to generate a one-time code. Id. at col. 11
 ll. 51–56. After the user presents the one-time code to the
 merchant, the merchant transmits the code, the store num-
 ber, the amount of the purchase, and the time of receipt to
 the credit card company. Id. at col. 11 ll. 56–59. The credit
 card company then passes the code to the USR system,
 which determines if the code is valid and, “if valid, accesses
 the user’s credit card information and transmits the appro-
 priate credit card number to the credit card company.” Id.
 at col. 11 ll. 59–65. The credit card company then checks
 the credit worthiness of the user and either “declines the
 card or debits the user’s account in accordance with its
 standard transaction processing system.” Id. at col. 12
 ll. 6–9. “The credit card company then notifies the mer-
 chant of the result of the transaction.” Id. at col. 12
 ll. 9–11.
     Claim 22 is representative of the ’539 patent claims
     at issue and states as follows:
Case: 20-2044      Document: 56    Page: 9        Filed: 08/26/2021




 UNIVERSAL SECURE REGISTRY LLC    v. APPLE INC.                 9



     22. A method for providing information to a pro-
     vider to enable transactions between the provider
     and entities who have secure data stored in a se-
     cure registry in which each entity is identified by a
     time-varying multicharacter code, the method com-
     prising:
     receiving a transaction request including at least
     the time-varying multicharacter code for an entity
     on whose behalf a transaction is to take place and
     an indication of the provider requesting the trans-
     action;
     mapping the time-varying multicharacter code to
     an identity of the entity using the time-varying
     multicharacter code;
     determining compliance with any access re-
     strictions for the provider to secure data of the en-
     tity for completing the transaction based at least in
     part on the indication of the provider and the time-
     varying multicharacter code of the transaction re-
     quest;
     accessing information of the entity required to per-
     form the transaction based on the determined com-
     pliance with any access restrictions for the
     provider, the information including account identi-
     fying information;
     providing the account identifying information to a
     third party without providing the account identify-
     ing information to the provider to enable or deny
     the transaction; and
     enabling or denying the provider to perform the
     transaction without the provider’s knowledge of
     the account identifying information.
 Id. at col. 20 ll. 4–31.
Case: 20-2044     Document: 56    Page: 10    Filed: 08/26/2021




 10              UNIVERSAL SECURE REGISTRY LLC   v. APPLE INC.



     The district court held that claim 22 is not materially
 different from the claims at issue in Prism. As discussed
 above, in Prism, we determined that the claims were di-
 rected to the process of “(1) receiving identity data from a
 device with a request for access to resources; (2) confirming
 the authenticity of the identity data associated with that
 device; (3) determining whether the device identified is au-
 thorized to access the resources requested; and (4) if au-
 thorized, permitting access to the requested resources.”
 Prism, 696 F. App’x at 1017. Here, the district court stated
 that claim 22 requires the following steps:
      (1) “receiving” a transaction request with a time-
      varying multicharacter code and “an indication of”
      the merchant requesting the transaction; (2) “map-
      ping” the time-varying multicharacter code to the
      identity of the customer in question; (3) “determin-
      ing” whether the merchant’s access to the cus-
      tomer’s secure data complies with any restrictions;
      (4) “accessing” the customer’s account information;
      (5) “providing” the account identifying information
      to a third party without providing that information
      to the merchant; and (6) “enabling or denying” the
      merchant to perform the transaction without ob-
      taining knowledge of the customer’s identifying in-
      formation.
 USR, 469 F. Supp. 3d at 237. Based on the similarities be-
 tween these steps and those in the claims at issue in Prism,
 the district court determined that claim 22 is directed to
 “the abstract idea of obtaining the secure verification of a
 user’s identity to enable a transaction.” Id.
      While we see differences between claim 22 and the
 claims at issue in Prism, we agree with the district court
 that, like the claims at issue in Prism, claim 22 is directed
 to an abstract idea. The claims are directed to a method
 for enabling a transaction between a user and a merchant,
 where the merchant is given a time-varying code instead of
Case: 20-2044    Document: 56     Page: 11       Filed: 08/26/2021




 UNIVERSAL SECURE REGISTRY LLC   v. APPLE INC.               11



 the user’s secure (credit card) information. The time-vary-
 ing code is used to access a database that indicates any re-
 strictions on the user’s transactions with the merchant and
 also allows a third party or credit card company to approve
 or deny the transaction based on the secure information
 without the provider gaining access to the secure infor-
 mation. In our view, the claims “simply recite conventional
 actions in a generic way” (e.g., receiving a transaction re-
 quest, verifying the identity of a customer and merchant,
 allowing a transaction) and “do not purport to improve any
 underlying technology.” Solutran, 931 F.3d at 1168. Ac-
 cordingly, the claims are directed to an abstract idea under
 Alice step one.
      USR cites Ancora Technologies, Inc. v. HTC America,
 Inc., to assert that the claims’ recitation of a time-varying
 multicharacter code used in combination with additional
 intermediaries constitutes a specific technique that de-
 parts from earlier approaches to solve a specific computer
 problem. 908 F.3d 1343 (Fed. Cir. 2018). We are unper-
 suaded. In Ancora, the claimed invention identified a spe-
 cific technique for addressing the vulnerability of license-
 authorization software to hacking in an unexpected way—
 by storing the software license record in the computer’s
 BIOS memory. Id. at 1348–49. Using the BIOS memory
 to assist with software verification was unexpected because
 it had never previously been used in that way. Id. The
 claimed invention of the ’539 patent, on the other hand,
 uses a combination of conventional components in a con-
 ventional way to achieve an expected result. See, e.g.,
 ’539 patent col. 7 ll. 30–36 (disclosing a SecurIDTM card or
 its equivalent as an example of a single use code genera-
 tor). While we appreciate that the claims here are closer to
 the demarcation line between what is abstract and non-ab-
 stract than the claims in Prism, we conclude that, at Alice
 step one, the asserted claims are directed to a method for
 verifying the identity of a user to facilitate an economic
 transaction, for which computers are merely used in a
Case: 20-2044    Document: 56      Page: 12    Filed: 08/26/2021




 12              UNIVERSAL SECURE REGISTRY LLC    v. APPLE INC.



 conventional way, rather than a technological improve-
 ment to computer functionality itself.
     Turning to Alice step two, the district court rejected
 USR’s argument that the claim’s recitations of (1) time-var-
 ying codes and (2) sending data to a third-party as opposed
 to the merchant each rise to the level of an inventive con-
 cept. USR, 469 F. Supp. 3d at 238. We agree. Regarding
 USR’s first argument, the patent itself acknowledges that
 the claimed step of generating time-varying codes for au-
 thentication of a user is conventional and long-standing.
 ’539 patent col. 8 ll. 17–35 (disclosing use of a “SecurIDTM
 card available from RSA Security,” which “retrieves a se-
 cret user code and/or time varying value from memory and
 obtains from the user a secret personal identification
 code”).
      And with regard to USR’s second argument—that the
 step of bypassing the merchant’s computer constitutes an
 inventive concept—USR cites BASCOM Global Internet
 Services, Inc. v. AT&T Mobility LLC, where we determined
 that claims directed to a method and system of filtering In-
 ternet content using the individual account association ca-
 pability of some Internet Service Provider (ISP) servers
 were a “technical improvement over prior art ways of filter-
 ing such content.” 827 F.3d 1341, 1350, 1352 (Fed. Cir.
 2016). In that case, we reasoned that although “[f]iltering
 content on the Internet was already a known concept, . . .
 the patent describes how its particular arrangement of el-
 ements is a technical improvement over prior art ways of
 filtering such content.” Id. at 1350. Unlike was the case in
 BASCOM, however, the Supreme Court has previously
 held the use of a third-party intermediary in a financial
 transaction to be an ineligible abstract idea. Alice, 573 U.S.
 at 219–20. In Alice, the claims involved “a method of ex-
 changing financial obligations between two parties using a
 third-party intermediary to mitigate settlement risk.” Id.
 at 219. Similarly, the claims here involve allowing a finan-
 cial transaction between two parties using a third-party
Case: 20-2044     Document: 56        Page: 13       Filed: 08/26/2021




 UNIVERSAL SECURE REGISTRY LLC       v. APPLE INC.               13



 intermediary to mitigate information security risks. Be-
 cause sending data to a third-party as opposed to the mer-
 chant is itself an abstract idea, it cannot serve as an
 inventive concept. BASCOM, 827 F.3d at 1349 (“An in-
 ventive concept that transforms the abstract idea into a pa-
 tent-eligible invention must be significantly more than the
 abstract idea itself . . . .” (citing Alice, 573 U.S. at 223–24)).
                                 B
      We next consider the claims of the ’813 patent. The
 ’813 patent is also titled “Universal Secure Registry” and
 the invention bears resemblance to that in the ’539 patent.
 The ’813 patent discloses combined use of a user device
 (e.g., cell phone), a point-of-sale (POS) device, and a uni-
 versal secure registry to facilitate financial transactions.
 ’813 patent col. 43 ll. 6–15. One embodiment of the claimed
 invention contemplates the user device communicating
 with a secure database in the secure registry, which stores
 account information, such as credit card and debit card ac-
 count information, for multiple accounts. Id. at col. 44
 ll. 39–53. This allows users to employ a single user device
 or cell phone to conduct financial transactions at a POS de-
 vice using a plurality of different credit or debit accounts.
 Id. at col. 45 ll. 4–17.
     Before the user device can access the secure registry,
 however, certain authentication processes must be com-
 pleted. One embodiment contemplates first restricting ac-
 cess to the user device until the user has been
 authenticated using biometric input provided to the user
 device. Id. at col. 46 ll. 37–41. Next, the secure registry
 also requires that the user be authenticated before account
 information is accessed. Id. at col. 45 ll. 18–20. Some em-
 bodiments employ a multi-factor authentication process
 whereby encrypted authentication information is gener-
 ated by the user device. Id. at col. 46 ll. 14–36. That is, the
 claimed invention can authenticate the user based on a
 combination of two or more of (1) “something the user
Case: 20-2044     Document: 56     Page: 14    Filed: 08/26/2021




 14               UNIVERSAL SECURE REGISTRY LLC   v. APPLE INC.



 knows” (e.g., PIN number); (2) “something the user is” (e.g.,
 a biometric measurement as detected by a biometric sen-
 sor); (3) “something that the user has” (e.g., cell phone se-
 rial number); and (4) an “account selected by the user for
 the current transaction” (e.g., the transaction for which the
 authentication is being completed).            Id. at col. 45
 l. 63–col. 46 l. 21. This encrypted authentication infor-
 mation is then communicated to the secure registry for au-
 thentication through the POS device and, if authentication
 is successful, the transaction and access to the user’s ac-
 count is permitted. Id. at col. 46 ll. 27–36.
      Claim 1 of the ’813 patent is representative:
      1. An electronic ID device configured to allow a
      user to select any one of a plurality of accounts as-
      sociated with the user to employ in a financial
      transaction, comprising:
      a biometric sensor configured to receive a biometric
      input provided by the user;
      a user interface configured to receive a user input
      including secret information known to the user and
      identifying information concerning an account se-
      lected by the user from the plurality of accounts;
      a communication interface configured to communi-
      cate with a secure registry;
      a processor coupled to the biometric sensor to re-
      ceive information concerning the biometric input,
      the user interface and the communication inter-
      face, the processor being programmed to activate
      the electronic ID device based on successful au-
      thentication by the electronic ID device of at least
      one of the biometric input and the secret infor-
      mation, the processor also being programmed such
      that once the electronic ID device is activated the
      processor is configured to generate a non-predicta-
      ble value and to generate encrypted authentication
Case: 20-2044      Document: 56         Page: 15       Filed: 08/26/2021




 UNIVERSAL SECURE REGISTRY LLC         v. APPLE INC.               15



     information from the non-predictable value, infor-
     mation associated with at least a portion of the bi-
     ometric input, and the secret information, and to
     communicate the encrypted authentication infor-
     mation via the communication interface to the se-
     cure registry; and
     wherein the communication interface is configured
     to wirelessly transmit the encrypted authentica-
     tion information to a point-of-sale (POS) device,
     and wherein the secure registry is configured to re-
     ceive at least a portion of the encrypted authenti-
     cation information from the POS device.
 Id. at col. 51 l. 65–col. 52 l. 29.
     The district court held that the claims are directed to
 the abstract idea of “collect[ing] and examin[ing] data to
 authenticate the user’s identity.” USR, 469 F. Supp. 3d
 at 239. We agree with the district court that the claims are
 directed to an abstract idea, not a technological solution to
 a technological problem, as USR asserts. In our view, the
 claims are directed to an electronic ID device that includes
 a biometric sensor, user interface, communication inter-
 face, and processor working together to (1) authenticate the
 user based on two factors—biometric information and se-
 cret information known to the user—and (2) generate en-
 crypted authentication information to send to the secure
 registry through a point-of-sale device. There is no descrip-
 tion in the patent of a specific technical solution by which
 the biometric information or the secret information is gen-
 erated, or by which the authentication information is gen-
 erated and transmitted.        In our view, as with the
 ’539 patent, the claims recite “conventional actions in a ge-
 neric way”—e.g., authenticating a user using conventional
 tools and generating and transmitting that authentica-
 tion—without “improv[ing] any underlying technology.”
 Solutran, 931 F.3d at 1168. Accordingly, the claims are di-
 rected to an abstract idea under Alice step one.
Case: 20-2044    Document: 56     Page: 16    Filed: 08/26/2021




 16              UNIVERSAL SECURE REGISTRY LLC   v. APPLE INC.



      USR asserts that the claims solve a problem in an ex-
 isting technological process using a novel form of data the
 patent describes as “encrypted authentication infor-
 mation.” Appellant’s Br. 44. USR reasons that, like the
 claimed invention in Finjan, Inc. v. Blue Coat Systems,
 Inc., 879 F.3d 1299 (Fed. Cir. 2018), this encrypted authen-
 tication information is a non-abstract improvement in com-
 puter functionality. Appellant’s Br. 45. We are not
 persuaded. In Finjan, we determined that the claimed in-
 vention was not abstract because it claimed the use of a
 “behavior-based” virus scan that was able to identify and
 compile unique information about potentially hostile oper-
 ations, while the traditional scan method was limited to
 recognizing the presence of previously identified viruses.
 879 F.3d at 1304. Unlike in Finjan, the claimed “encrypted
 authentication data” here is merely a collection of conven-
 tional data combined in a conventional way that achieves
 only expected results. See ’813 patent col. 46 ll. 21–27
 (“For example, in one embodiment, encrypted authentica-
 tion information is generated from a non-predictable value
 generated by the user device 352, identifying information
 for the selected user account 360, and at least one of the
 biometric information and secret information the user
 knows (for example, a PIN).”). We thus conclude that the
 claims are directed to the abstract idea of collecting and
 examining data to enable authentication.
     Turning to Alice step two, the district court explained
 that the specification “describes the Electronic ID Device
 as ‘any type of electronic device’ capable of accessing a se-
 cure identification system database.”            USR, 469
 F. Supp. 3d at 239 (citation omitted). The court added that
 the patent also “describes the device as consisting of well-
 known, generic components, including a computer proces-
 sor.” Id. at 239–40. Based on this, the court determined
 that the claims do not recite an inventive concept sufficient
 to transform the claimed abstract idea into a patent-eligi-
 ble application.
Case: 20-2044     Document: 56      Page: 17       Filed: 08/26/2021




 UNIVERSAL SECURE REGISTRY LLC     v. APPLE INC.               17



      We agree with the district court that the claims fail to
 recite an inventive concept that would transform the ab-
 stract idea into patentable subject matter. As we explained
 above, the “encrypted authentication data” is merely a
 combination of known authentication techniques that
 yields only expected results. For example, the ’813 patent
 specification explains that a one-time non-predictable code
 can be generated by the “SecurIDTM card available from
 RSA Security,” as well as “other smart cards” or an algo-
 rithm programmed onto a processor. ’813 patent col. 12
 l. 45–col. 13 l. 5. The ’813 patent specification also dis-
 closes that identifying information may include something
 as well-known as “a unique serial number” on a check. Id.
 at col. 17 ll. 26–29. Moreover, the specification explains
 that a user may be verified using “any combination of a
 memorized PIN number or code, biometric information
 such as a fingerprint, voice print, signature, iris or facial
 scan, or DNA analysis, or any other method of identifying
 the person possessing the device.” Id. at col. 4 ll. 29–34; see
 also id. at col. 2 ll. 59–64 (disclosing that prior art uses “bi-
 ometric sensors that sense one or more biometric fea-
 ture[s]”). There is nothing in the specification suggesting,
 or any other factual basis for a plausible inference (as
 needed to avoid dismissal), that the claimed combination of
 these conventional authentication techniques achieves
 more than the expected sum of the security provided by
 each technique. Cf. TecSec, Inc. v. Adobe Inc., 978 F.3d
 1278, 1295–96 (Fed. Cir. 2020) (explaining that multilevel
 security using a combination of secure labeling with en-
 cryption constituted an inventive concept where the patent
 specification made clear that “the focus of the claimed ad-
 vance is on improving . . . a data network used for broad-
 casting a file to a large audience” and the improvement was
 “an efficient way for the sender to permit different parts of
 the audience to see different parts of the file”). In other
 words, the combination of these long-standing conven-
 tional methods of authentication yields expected results of
 an additive increase in security. Moreover, as we have
Case: 20-2044    Document: 56     Page: 18    Filed: 08/26/2021




 18              UNIVERSAL SECURE REGISTRY LLC   v. APPLE INC.



 previously explained, verifying the identity of a user to fa-
 cilitate a transaction is a fundamental economic practice
 that has been performed at the point of sale well before the
 use of POS computers and Internet transactions. See Elec.
 Commc’n Techs., 958 F.3d at 1182.
                              C
      We next turn to the claims of the ’826 patent. The
 ’826 patent is entitled “Method and Apparatus for Secure
 Access Payment and Identification.” The specification dis-
 closes a system for authenticating identities of users, in-
 cluding a first handheld device configured to transmit
 authentication information and a second device configured
 to receive the authentication information. ’826 patent, Ab-
 stract. The first and second handheld devices are config-
 ured to wirelessly communicate with each other so that the
 entity associated with the first handheld device can com-
 municate his or her identity to the entity associated with
 the second handheld device. Id. at col. 28 ll. 40–44. One
 embodiment of the claimed invention contemplates config-
 uring the first handheld device so that the first entity can-
 not gain access to the first device without providing a PIN
 or biometric data (e.g., a fingerprint). Id. at col. 28
 ll. 56–65. The second handheld device can be configured in
 the same manner for a second user, id. at col. 29 ll. 8–16,
 or not have a user at all, id. at col. 32 ll. 43–56.
     Once at least the first user successfully authenticates
 their identity to the first handheld device, the first device
 may transmit a first wireless signal containing encrypted
 authentication information of the first user to the second
 device. Id. at col. 30 ll. 46–58. This encrypted authentica-
 tion information may be generated from biometric infor-
 mation received from the first handheld device, and may
 include generating a non-predictable signal using that bio-
 metric information. Id. at col. 35 ll. 22–28. For example,
 the signal may include multiple fields, including a digital
 signature field (e.g., biometric data), further identifying
Case: 20-2044     Document: 56     Page: 19      Filed: 08/26/2021




 UNIVERSAL SECURE REGISTRY LLC   v. APPLE INC.                19



 information (e.g., name, height, weight, eye color), and a
 one-time varying code field (e.g., a PKI encrypted one-time
 DES key). Id. at col. 31 l. 55–col. 32 l. 31. The second
 handheld device may then authenticate the first user by
 decrypting the authentication information and verifying
 the identity of the first user. Id. at col. 32 ll. 43–56.
     Claim 10 is representative of the ’826 patent claims at
 issue and states as follows:
     10. A computer implemented method of authenti-
     cating an identity of a first entity, comprising acts
     of:
     authenticating, with a first handheld device, a user
     of the first handheld device as the first entity based
     on authentication information;
     retrieving or receiving first biometric information
     of the user of the first handheld device;
     determining a first authentication information
     from the first biometric information;
     receiving with a second device, the first authenti-
     cation information of the first entity wirelessly
     transmitted from the first handheld device;
     retrieving or receiving respective second authenti-
     cation information for the user of the first handheld
     device; and
     authenticating the identity of the first entity based
     upon the first authentication information and the
     second authentication information.
 Id. at col. 45 ll. 30–47.
      The district court held that the claims are “directed to
 the abstract idea of secured verification of a person’s iden-
 tity.” USR, 469 F. Supp. 3d at 238. It reasoned that the
 method steps disclosed do not recite “a technological solu-
 tion but instead disclose an authentication method that is
Case: 20-2044     Document: 56      Page: 20    Filed: 08/26/2021




 20              UNIVERSAL SECURE REGISTRY LLC     v. APPLE INC.



 accomplished by retrieving and reviewing information, in-
 cluding biometric information, using a handheld device
 and a second device, to authenticate a user’s identifica-
 tion.” Id. at 238–39. Further, the district court explained
 that the specification does not disclose “a technological so-
 lution for obtaining, generating, or analyzing biometric in-
 formation, which the patent defines generically as
 ‘any . . . method of identifying the person possessing the
 device.’” Id. at 239 (alteration in original) (quoting ’826 pa-
 tent col. 4 ll. 27–32).
     We agree with the district court that the claims are di-
 rected to an abstract idea. Specifically, the claims are di-
 rected to multi-factor authentication of a user’s identity
 using two devices to enable a transaction. Although USR
 contends that the claims cover an innovative technological
 solution to address problems specific to prior authentica-
 tion systems, it does not proffer a persuasive argument in
 support of that conclusion because the claims do not in-
 clude sufficient specificity. See Appellant’s Br. 50–51. Ra-
 ther, the claims generically provide for the collection of
 biometric information to generate a first authentication in-
 formation, and then authenticating a user using both the
 biometric-information-derived first authentication and a
 second authentication information. The specification even
 discloses that this information is conventional.            See
 ’826 patent col. 2 ll. 57–62 (disclosing that prior art devices
 use “biometric sensors that sense one or more biometric
 feature[s]”); id. at col. 1 ll. 49–53 (disclosing that prior art
 completes multi-factor authentication using “software lo-
 cated on a device being employed to access the secure com-
 puter network and on a server within the secure computer
 network”). There is no description of a specific technical
 solution by which the biometric information is generated,
 or by which the authentication information is transmitted.
 Because the claims broadly recite generic steps and re-
 sults—as opposed to a specific solution to a technological
 problem—we hold that the claims are abstract under Alice
Case: 20-2044    Document: 56      Page: 21      Filed: 08/26/2021




 UNIVERSAL SECURE REGISTRY LLC   v. APPLE INC.               21



 step one. Solutran, 931 F.3d at 1168 (holding claims to be
 directed to an abstract idea “where the claims simply re-
 cite[d] conventional actions in a generic way . . . and [did]
 not purport to improve any underlying technology”).
     Turning to Alice step two, the district court determined
 that the claims do not recite “any improvements to
 handheld or other devices or technological solutions that
 enable such devices and biometric information to be com-
 bined to authenticate a user’s identity remotely.” USR,
 469 F. Supp. 3d at 239. Rather, the court explained, the
 claims are directed to “the routine use of biometric infor-
 mation, mobile devices, onetime variable tokens, and/or
 multiple devices to authenticate a person,” which “is not
 inventive and does not make the claimed authentication
 method patentable under § 101.” Id.
      We agree with the district court’s conclusion that the
 claims do not recite an inventive concept. Rather, the as-
 serted claims recite well-known and conventional ways to
 perform authentication. Secured Mail, 873 F.3d at 912
 (holding that the claims lacked an inventive concept where
 the claims recited only well-known and conventional ways
 to allow generic communication between a sender and re-
 cipient using generic computer technology). For example,
 the ’826 patent explains that “the biometric information
 can be fingerprint information, a voiceprint, DNA codes of
 the first user, or any other biometric information known
 and used by those of skill in the art.” ’826 patent col. 33
 ll. 22–25. The claims are likewise broad and nonspecific.
 Indeed, the claimed second authentication information
 could be anything from a social security number to a digital
 signature generated with a user’s private PKI key. See id.
 at col. 31 l. 55–col. 32 l. 31. Thus, the claims do not recite
 a new authentication technique, but rather combine non-
 specific, conventional authentication techniques in a non-
 inventive way. There is nothing in the specification sug-
 gesting, or any other factual basis for a plausible inference
 (as needed to avoid dismissal), that the claimed
Case: 20-2044     Document: 56        Page: 22   Filed: 08/26/2021




 22               UNIVERSAL SECURE REGISTRY LLC    v. APPLE INC.



 combination of these conventional authentication tech-
 niques achieves more than the expected sum of the security
 provided by each technique.
                                  D
     Finally, we consider the claims of the ’137 patent. The
 ’137 patent is a continuation of the ’826 patent, and simi-
 larly discloses a system for authenticating identities of us-
 ers, including a first handheld device configured to
 transmit authentication information and a second device
 configured to receive the authentication information.
 ’137 patent, Abstract. The first and second wireless de-
 vices can include a user interface with a display and a bio-
 metric sensor, where the devices may be accessed by
 authenticating the user of the device using secret infor-
 mation (e.g., PIN number). Id. at col. 29 ll. 21–53.
     As in the ’826 patent, here an embodiment of the
 claimed invention contemplates the first device transmit-
 ting a first wireless signal containing encrypted authenti-
 cation information of the first user to the second device. Id.
 at col. 31 ll. 19–57. This encrypted authentication infor-
 mation may be generated from biometric information re-
 ceived from the first device, and may include generating a
 non-predictable signal using that biometric information.
 Id. at col. 36 ll. 1–7. The second device may then authenti-
 cate the first user by decrypting the authentication infor-
 mation and verifying the identity of the first user. Id.
 at col. 33 ll. 20–34.
     Claim 12 is a system claim and is representative of the
 ’137 patent claims at issue:
      12. A system for authenticating a user for enabling
      a transaction, the system comprising:
      a first device including:
      a biometric sensor configured to capture a first bi-
      ometric information of the user;
Case: 20-2044      Document: 56         Page: 23       Filed: 08/26/2021




 UNIVERSAL SECURE REGISTRY LLC         v. APPLE INC.               23



     a first processor programmed to: 1) authenticate a
     user of the first device based on secret information,
     2) retrieve or receive first biometric information of
     the user of the first device, 3) authenticate the user
     of the first device based on the first biometric, and
     4) generate one or more signals including first au-
     thentication information, an indicator of biometric
     authentication of the user of the first device, and a
     time varying value; and
     a first wireless transceiver coupled to the first pro-
     cessor and programmed to wirelessly transmit the
     one or more signals to a second device for pro-
     cessing;
     wherein generating the one or more signals occurs
     responsive to valid authentication of the first bio-
     metric information; and
     wherein the first processor is further programmed
     to receive an enablement signal indicating an ap-
     proved transaction from the second device, wherein
     the enablement signal is provided from the second
     device based on acceptance of the indicator of bio-
     metric authentication and use of the first authenti-
     cation    information    and     use    of   second
     authentication information to enable the transac-
     tion.
 Id. at col. 46 l. 55–col. 47 l. 14.
     The district court held that the claims are directed to
 the abstract idea of a “system for authenticating a user for
 enabling a transaction.” USR, 469 F. Supp. 3d at 240
 (quoting ’137 patent col. 46 ll. 55–56). In reaching this con-
 clusion, the court emphasized that the claims recite, and
 the specification discloses, generic well-known compo-
 nents—“a device, a biometric sensor, a processor, and a
 transceiver—performing routine functions—retrieving,
Case: 20-2044    Document: 56      Page: 24     Filed: 08/26/2021




 24              UNIVERSAL SECURE REGISTRY LLC     v. APPLE INC.



 receiving, sending, authenticating—in a customary order.”
 Id.
      Although claim 12 of the ’137 patent is more detailed
 than claim 10 of the ’826 patent, we nonetheless agree with
 the district court that it too is directed to an abstract idea.
 Claim 12 is directed to multi-factor authentication of a
 user’s identity using two devices to enable a transaction.
 In particular, the claim recites authenticating a user based
 on secret information, authenticating the user based on a
 first biometric information, and generating one or more sig-
 nals including first authentication information, an indica-
 tor of biometric authentication of the user of the first
 device, and a time varying value to send to a second device,
 where that second device will then generate an enablement
 signal based on the biometric authentication, the first au-
 thentication information, and second authentication infor-
 mation.
     Though we appreciate that claim 12 of the ’137 patent
 includes limitations not found in claim 10 of the ’826 pa-
 tent, the claims still are not sufficiently specific. We have
 previously held claims abstract “where the claims simply
 recite conventional actions in a generic way” without pur-
 porting to improve the underlying technology. Solutran,
 931 F.3d at 1168; see also McRO, 837 F.3d at 1314 (we look
 to whether the claims “focus on a specific means or method
 that improves the relevant technology or are instead di-
 rected to a result or effect that itself is the abstract idea
 and merely invoke generic processes and machinery” (cit-
 ing Enfish, LLC v. Microsoft Corp., 822 F.3d 1326, 1336
 (Fed. Cir. 2016))). This is true here. For example, claim 12
 does not tell a person of ordinary skill what comprises the
 secret information, first authentication information, and
 second authentication information. While we recognize
 that some of the dependent claims provide more specificity
 on these aspects, what is claimed is still merely conven-
 tional. Indeed, the specification discloses that each au-
 thentication technique is conventional. See ’137 patent col.
Case: 20-2044    Document: 56      Page: 25       Filed: 08/26/2021




 UNIVERSAL SECURE REGISTRY LLC    v. APPLE INC.               25



 3 ll. 1–6 (disclosing that prior art devices use “biometric
 sensors that sense one or more biometric feature[s]”); id.
 at col. 1 ll. 60–64 (disclosing that prior art completes multi-
 factor authentication using “software located on a device
 being employed to access the secure computer network and
 on a server within the secure computer network”); id.
 at col. 4 ll. 42–46 (disclosing that biometric information
 may be any of a “fingerprint, voice print, signature, iris or
 facial scan, or DNA analysis”); id. at col. 32 ll. 31–58 (dis-
 closing that the authentication information may include
 “name information, a badge number, an employee number,
 an e-mail address, a social security number, and the like,”
 a “digital signature” using a user’s “private PKI key,” and
 a “one-time varying code” that “includes a random code as
 generated by the first wireless device”); id. at col. 1
 l. 64–col. 2 l. 3 (disclosing that known authentication soft-
 ware included software installed on two separate devices).
     USR’s assertion that this claim is akin to the claim in
 Finjan is similarly unavailing. As we explained above, the
 claimed invention in Finjan employed a new kind of file en-
 abling a computer system to do things it could not do be-
 fore, namely “behavior-based” virus scans. 879 F.3d
 at 1304. Here, the claimed invention merely combines con-
 ventional authentication techniques—first authentication
 information, a biometric authentication indicator, and a
 time-varying value—to achieve an expected cumulative
 higher degree of authentication integrity. Without some
 unexpected result or improvement, the claimed idea of us-
 ing three or more conventional authentication techniques
 to achieve a higher degree of security is abstract. Likewise,
 as claimed in this patent, the idea of using two devices for
 authentication using these multiple conventional tech-
 niques is also abstract. For all these reasons, the claims
 are directed to an abstract idea rather than a technological
 solution to a technical problem.
     Turning to step two, the district court determined that
 claim 12 “lacks the inventive concept necessary to convert
Case: 20-2044    Document: 56     Page: 26   Filed: 08/26/2021




 26             UNIVERSAL SECURE REGISTRY LLC   v. APPLE INC.



 the claimed system into patentable subject matter.” USR,
 469 F. Supp. 3d at 240. On appeal, USR asserts that the
 use of a time-varying value, a biometric authentication in-
 dicator, and authentication information that can be sent
 from the first device to the second device form an inventive
 concept. Appellant’s Br. 41. We disagree. As we explained
 above, the specification makes clear that each of these de-
 vices and functions is conventional. See supra at 24–25.
 Further, we conclude that adding them all together is itself
 directed to the conventional idea of multi-factor authenti-
 cation. USR further asserts that authenticating a user at
 two locations constitutes an inventive concept because it is
 locating the authentication functionality at a specific, un-
 conventional location within the network. Appellant’s
 Br. 41 (citing BASCOM, 827 F.3d at 1350). Unlike the
 claims in BASCOM, however, the specification suggests
 that the claims here only recite a conventional location for
 the authentication functionality. See ’137 patent col. 1
 ll. 60–64 (disclosing that prior art completes multi-factor
 authentication using “software located on a device being
 employed to access the secure computer network and on a
 server within the secure computer network”). Thus, noth-
 ing in the claims is directed to a new authentication tech-
 nique; rather, the claims are directed to combining long-
 standing, known authentication techniques to yield ex-
 pected additory amounts of security. There is nothing in
 the specification suggesting, or any other factual basis for
 a plausible inference (as needed to avoid dismissal), that
 the combination of these conventional authentication tech-
 niques results in an unexpected improvement beyond the
 expected sum of the security benefits of each individual au-
 thentication technique.
                        CONCLUSION
     We have considered USR’s remaining arguments and
 find them unpersuasive. For the foregoing reasons, we
Case: 20-2044   Document: 56      Page: 27       Filed: 08/26/2021




 UNIVERSAL SECURE REGISTRY LLC   v. APPLE INC.               27



 affirm the district court’s decision to dismiss, as the as-
 serted patents claim unpatentable subject matter.
                       AFFIRMED